Title: John Quincy Adams to Abigail Adams, 18 February 1800
From: Adams, John Quincy
To: Adams, Abigail


				
					
						18. February 1800.
					
				
				A few days ago, I received your favour of 30. December of the last year; after a long interval during which I had not heard from you; and the communication with England from Hamburg having been for six weeks interrupted by the severity of the season, I was nearly the whole of that time without receiving any information from America— When it came at last, it was in one respect, of a nature distressing to every American heart, and to mine in an eminent degree, as it announced the death of our truly great and illustrious Washington; an event lamented by the wise and virtuous in every part of the world. The sentiment has been expressed to me here, by many persons of the most distinguished rank and merit in the Country
				The same interruption of the navigation from Hamburg which has deprived me of intelligence from home, has likewise prevented me for some weeks from writing; and had it been in my power to convey letters I should have had little agreeable to say, particularly with regard to the state of my wife’s health— After our return from the excursion which we had made the last summer, it was for a month or two tolerably good, but an unfortunate accident in the beginning of December has in its consequences kept her confined to the house, almost untill this day.— The lady of the Spanish Minister, who had just arrived here, standing by the side of my wife at a large assembly of company, in turning round, caught her foot in the carpet, fell, and broke her leg.— Besides the excessive shock upon her spirits, my wife over exerted herself, to assist the lady, untill she fainted away herself, and by an unhappy concurrence of circumstances was then near the time when she had already suffered such repeated misfortunes; she was unable to pass it without a renewal of the same accident from which she has now been more than a month

slowly recovering.— At present she is, thank God! tolerably well; and desires me to present to you her duty and affection.
				The two Gentlemen who sailed in the United States frigate, as commissioners to treat with France, arrived at Lisbon in the course of last November; they reimbarked there about the 20th. of December and after being buffeted a month by the winds landed again at Corunna in Spain; from which place they concluded at last to proceed by land, and sent on to Paris for passports which were immediately forwarded to them— Mr: Murray writes me that he intends leaving the Hague about the 18th: of this month, and they will probably all be at Paris about the beginning of the next. The difficulties which were in the way of an amicable arrangement with France have been very much diminished since the first appointment of this mission; and scarcely an event of a public and important nature has occurred but what has contributed to prove the wisdom of the measure: there are many persons who still expect within a few months or weeks the restoration of the Bourbons to the throne of France, and the british government by declining repeatedly the overtures of the present french government for negotiation, appear to be very sanguine in the same opinion. On this point much certainly depends upon the real state of opinions in France, of which I have not the means to form an accurate judgment— A member of the present council of state, has published in print that previous to the last revolution, he in common with ninety-nine of every hundred frenchmen throughout the nation, wished for a king; and if this be true it is not probable that the majority have since then changed their sentiments.— If a restoration should really take place it will not be very speedily; but when it comes it may be very sudden. The example of the restoration of the Stuart’s in England, and the suddenness of all the great changes in France during the last ten years give reason to conclude that great as the revolution would be to reseat the family of Bourbon, it may eventually be the work of a few days.— Let it however take place when it will, there is in my opinion no reason to apprehend that it would impair the stability of any pacific arrangement which we may bring to pass with the present government— The king of France would find occupation and embarassments enough in settling the state of his own country, without wantonly seeking any foreign quarrel, and there is nothing by which he could recommend himself and his administration so universally to the nation than as by cultivating peace with all the world.
				
				The internal changes of government in France continue to engage the principal attention of Europe.— Before this time you have probably learnt the new revolution, which has placed Buonaparte at the head of their government with powers much more extensive than those of a President of the United States— The plural executive it seems is going out of fashion as much as the single legislature. Almost every principle upon which the Revolution was pretended to be founded is now formally renounced. The words however of imposture and anarchy are not yet abandoned, and many of its practices are still retained.— A principal distinction between the present, and all the former constitutions, is that this studiously unites what those scrupulously separated, civil and military functions in the same persons. The first consul is commander in chief of all the armies, and Buonaparte has declared his intention if circumstances should require, to take a part personally in the war— Upon the same principle General Brune, who is a member of the Council of State has just been sent to command the army acting against the Chouans, and Buonaparte gives expressly as his motive for appointing him, that it was proper the command should be held by a General, who at the same time is a Magistrate— This war of the Chouans had again become formidable though much less so than they have pretended— Many of the chiefs have now made their peace, and the remainder will soon be reduced, by extermination. There are now no less than 50,000 men employed for the purpose of subduing this insurrection.
				In the french legislative assembly a motion was made by one member, Felix Faulcon, that the President of the Assembly should pronounce an Eulogium upon General Washington; a tribute of respect which had formerly been paid to Franklin, upon the motion of Mirabeau; but the assembly pass’d to the order of the day— Although the legislature rejected this opportunity of doing themselves honour, the french gazettes in general have spoken of the decease of our illustrious countryman, in terms of regret, and with such an homage to his memory, as was due to his character. The English ministerial prints are I believe the only newspapers in Europe, which have announced this event with a coldness, which shews where the deepest malignity against our ever venerable patriot is yet lurking.
				I had never heard before your letter came to hand, of Mr: Bingham’s having paid so dear for the honour of being father to a

Countess; but I have long since known the propensity of many among our fair lasses to leap headlong into the arms of any foreign adventurer, who will take the trouble of receiving them.— About two years ago it was demonstrated to me very clearly that a Philadelphian young Lady was shortly to become Queen of France—as thus— The eldest son of the far-fam’d Philip Egalité, was at Philadelphia, and in love with a certain Miss Willing—and of course, would marry her— Now, Egalité junior would one of these days be duke of Orleans; and no sooner duke of Orleans, than king of France, and his wife consequently Queen— This process you see is at least as short as the counter-process of Hamlet, by which imperial Caesar is metamorphosed into a beer-barrel’s bung.— But as the young lady is very well spoken of, her friends may consider it as a fortunate circumstance that she and greatness were not compell’d to kiss; for though the match might not have been quite so silly as that of the bought-off Countess; she is certainly much happier as a plain untitled, and unaspiring American girl, than she would be with the expectancy of all the dukedoms or queendoms of Europe.— Her pretended—has it seems lately renounced all pretensions to be the pretender of France, and as a liege subject of Louis 18. lately obtained permission to reside in England, where he arrived with his brothers in the last Packet.
				I am, ever affectionately your’s
				
					———
				
				
					P. S.— The french newspapers of the 7th: instt: contain an order of the consuls, of which you have here a translation.
					“Washington is dead— This great man fought against tyranny. He consolidated the liberty of his country. His memory will ever be dear to the french people, as well as to all the free men of both hemispheres, and especially to french soldiers, who like him and the Americans fight for equality and liberty.
					In consequence of which, the first Consul orders that, for ten days, black crapes shall be suspended to all the flags and standards of the Republic”— Paris, 18 pluviose. 8th: year.
				
			